I concur in the result reached by Mr. Justice EDWARD M. SHARPE, but, in *Page 317 
so doing, I place no stress upon clause 20 providing for the allowance to the widow for herself and minor child during the year following the testator's death. Such bequest provides only for a widow's allowance. A careful reading of clause 15 relative to advances of principal and interest for the support and education of testator's daughters would naturally suggest — how could anything be paid to Mary Dell Saunders if the $10,000 mortgage did not bear interest and was not payable until she reached the age of 25? She, however, participated to the extent of one-quarter in the residue of the estate. A similar provision in regard to the advances of principal and interest is made for Marian Gale Saunders, an adult daughter. She receives no other bequest or devise of any kind than also one-quarter of the residue. This leads one to the conclusion that the advances of principal and interest to the daughters referred to the residue in each instance. While the will is so drawn as to leave considerable uncertainty as to whether the $10,000 was to bear interest or not, we can only determine the question by what appears with reasonable certainty that the testator intended. The construction sought by appellant does not appear with such certainty nor can we change the will or make additional provisions even if we believe they should have been made by the testator. For this reason, I concur in the result.
FEAD, BUSHNELL, and POTTER, JJ., concurred with BUTZEL, J. *Page 318